Citation Nr: 0432563	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  00-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus claimed as a residual of Agent Orange exposure 
during service.  

2.  Entitlement to service connection for sexual dysfunction, 
amputation of right leg, arteriosclerosis, and enlarged 
heart.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1963 to December 1964.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  The veteran has current diagnoses of type 2 diabetes 
mellitus, amputation of right leg, arteriosclerosis, enlarged 
heart, and depression.

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

3.  The service medical records do not show any diagnosis of 
diabetes mellitus, sexual dysfunction, amputation of right 
leg, arteriosclerosis, enlarged heart, or depression during 
service, and there is no evidence showing that these 
disabilities manifested in the first post-service year.  

4.  There is no competent medical evidence linking the 
veteran's current diabetes mellitus, sexual dysfunction, 
amputation of right leg, arteriosclerosis, enlarged heart, or 
depression to his active military service.  

5.  Service connection is not in effect for any disability.  


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been so incurred, to include as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


2.  Sexual dysfunction, amputation of right leg, 
arteriosclerosis, and enlarged heart were not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been incurred in service, and are not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2004).

3.  Depression was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 
5107 (West 2002);  38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran originally filed his claim for 
service connection in 1999, before the VCAA was enacted.  
However, in the present case, the RO provided the veteran the 
required notice with respect to his claims for service 
connection in letters dated December 2000, June 2001, and 
December 2003.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and attempted to verify his 
claims of exposure to Agent Orange during service.  Id.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran has not 
been provided VA examinations in order to determine whether 
there is a relationship between his current disorders.  
Nevertheless, none is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  With 
regard to the issues on appeal, this is not the case.  The 
Board further notes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, VA did not have a duty to assist 
that was unmet.  Thus, VA's duty to assist has been 
fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection for Diabetes Mellitus 

The veteran claims entitlement to service connection diabetes 
mellitus as a residual of exposure to Agent Orange during 
service.  He asserts that he was exposed to Agent Orange 
during service aboard the USS ORISKANY (CVA-34).  He asserts 
that as a result of this exposure he developed type 2 
diabetes mellitus.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of diabetes mellitus, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (emphasis added).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2004)(emphasis added).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a deep-water naval vessel, such as an aircraft 
carrier, in the waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam without evidence showing actual visitation to the 
Republic of Vietnam.  The Board is bound by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).  See VAOPGCPREC 27-97; 62 Fed. Reg. 
63604 (1997). 

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

In this case the veteran avers that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  The veteran's service medical records do not reveal 
a diagnosis of diabetes mellitus during military service.  
With the exception of a few scars, there were no 
abnormalities noted on the veteran's November 1964 separation 
examination.   

The RO has obtained a large volume of the veteran's VA 
medical treatment records.  These records reveal that the 
veteran is currently diagnosed with type 2 diabetes mellitus 
dating from at least 1999.  However, VA medical records 
dating from 1976 do not show any such diagnosis.  

That the veteran has a current diagnosis of type 2 diabetes 
mellitus is not at issue.  Rather, the difficulty with the 
veteran's claim is that he is not presumed to have been 
exposed to Agent Orange during service.  As noted above, the 
controlling regulation states that "service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307 (a)(6)(iii).  The asserts that he was 
stationed aboard the aircraft carrier USS ORISKANY (CVA-34) 
and that Agent Orange was stored in drums in the hanger deck.  
He further asserts that these drums leaked and that is how he 
was exposed to Agent Orange.  

The RO has obtained the veteran's service personnel records, 
which reveal that the veteran served in the Navy and as an 
Airman, and that he was assigned to Fighter Squadron 162 (VF-
162) from November 1963 to December 1964.  Navy records 
further reveal that Fighter Squadron 162 embarked aboard the 
USS ORISKANY in August 1963, and that the ship served in the 
water off Vietnam in October and November 1963.  The ship was 
in the South China Sea in February 1964 and returned to San 
Diego California in early March 1964 and did not return to 
the Western Pacific Area of operations at any time prior to 
the veteran's separation from service in December 1964.  
Review of these records also reveals that the USS ORISKANY 
did not make a port visit to the Republic of Vietnam at any 
point during the period of time in question.  

A reply from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) dated May 2004 states that research 
revealed that Agent Orange was transported from Gulfport, 
Mississippi to Vietnam aboard Merchant Marine ships and that 
they were "unable to verify that any U.S. Navy ships 
transported, stored or used Agent Orange in the Republic of 
Vietnam."

There is no evidence which shows that veteran, or the ship on 
which he served, actually visited port in Vietnam.  The 
veteran himself makes no allegations of actually having set 
foot in Vietnam.  Again as noted above, the VA General 
Counsel held that service aboard a deep-water naval vessel, 
such as an aircraft carrier, in the waters off the shore of 
the Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  VAOPGCPREC 27-97; 62 
Fed. Reg. 63604 (1997).  The Board is bound by this opinion.  

The preponderance of the evidence is against the veteran's 
claim.  While the evidence of record clearly shows that the 
veteran currently has medical diagnoses of type 2 diabetes 
mellitus, the Board finds that, the veteran has not met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era.  Therefore he is not be 
presumed to have been exposed to Agent Orange during service.  
With no such exposure service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Again, the preponderance of the evidence is against the claim 
on a direct basis.  In the present case the medical evidence 
of record reveals a current diagnosis of type 2 diabetes 
mellitus.  The veteran is not presumed to have been exposed 
to Agent Orange during service and there is no evidence 
documenting any such exposure.  Moreover, there is no 
evidence of diabetes mellitus in military service and no 
competent medical evidence which in any way links the 
veteran's current diabetes mellitus to his active military 
service, nor was it shown within one year after service 
separation.  Accordingly, service connection for diabetes 
mellitus, type 2, is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service Connection For Sexual Dysfunction, Amputation 
Of Right Leg, Arteriosclerosis, And Enlarged Heart

The veteran claims entitlement to service connection for 
sexual dysfunction, amputation of right leg, 
arteriosclerosis, and enlarged heart.  As clarified in an 
April 2003 report of contact, the veteran asserts that all of 
these disabilities have been caused as a result of his 
diabetes mellitus.  

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a), (b), (d).  

Additionally, cardiovascular-renal disease may be presumed to 
have been incurred during active military service if they 
become manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  This is commonly referred 
to as "presumptive" service connection.  

Finally, service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
This is commonly referred to as "secondary" service 
connection.  

There is ample medical evidence of record revealing that the 
veteran has the disabilities claimed.  Specifically, private 
medical records dated in October 1992 and March 1993 confirm 
that the veteran was diagnosed with cardiovascular disease.  
Private hospital records dated March 1993 also reveal that 
the veteran had peripheral vascular disease which required a 
femoral bypass graft.  A May 1993 private hospital record 
reveals that the veteran had severe ischemia and peripheral 
vascular disease which ultimately required a below the knee 
amputation of the right leg.  VA medical treatment records 
dating from 1999 reveal continuing treatment for diabetes 
mellitus, dilated cardiomyopathy, and peripheral vascular 
disease.  Review of the medical evidence of record does not 
show a diagnosis of sexual dysfunction.  

The preponderance of the evidence is against these claims for 
service connection.  Review of the veteran's service medical 
records do not show any diagnoses of sexual dysfunction, 
amputation of right leg, arteriosclerosis, or an enlarged 
heart during service and there also no evidence that the 
veteran's cardiovascular disease manifested within a year of 
his separation.  As such, service connection cannot be 
granted on a direct or a presumptive basis.  

As noted above, service connection has been denied for 
diabetes mellitus.  As such service connection cannot be 
granted for sexual dysfunction, amputation of right leg, 
arteriosclerosis, or an enlarged heart on a secondary basis.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against these claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Service Connection for Depression

The veteran claims entitlement to service connection for 
psychiatric disorder, specifically depression.  In a letter 
dated November 1999, he stated that he had been on anti-
depression medication for the past four years.  He alleged 
that he believed he was depressed from being stationed aboard 
a ship "for months on end with guns going off 24-7."  On 
his September 2000 substantive appeal, the veteran stated 
that he believe he developed "depressive anger syndrome."  

The RO has obtained the veteran's service personnel records, 
which reveal that the veteran served in the Navy and as an 
Airman, and that he was assigned to Fighter Squadron 162 (VF-
162) from November 1963 to December 1964.  Navy records 
further reveal that Fighter Squadron 162 embarked aboard the 
USS ORISKANY in August 1963, and that the ship served in the 
water off Vietnam in October and November 1963.  The ship was 
in the South China Sea in February 1964 and returned to San 
Diego California in early March 1964 and did not return to 
the Western Pacific Area of operations at any time prior to 
the veteran's separation from service in December 1964.  The 
records support that the veteran was stationed aboard the USS 
ORISKANY for extended sea duty only from November 1963 to 
March 1964, a period of only 4 months during which multiple 
port visits are documented.  Moreover, the veteran's 
assertions of his ship being involved in gunfire operations 
for extended periods of time are inherently incredible 
inasmuch as the ship in question was an aircraft carrier and 
no combat operations are documented in the ship's history.   

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include depression.  A VA medical treatment 
record dated January 1999 reveals a diagnosis of "depressive 
disorder."  However, review of the medical evidence of 
record does not reveal that the veteran was diagnosed with 
depression, or any psychiatric disorder during military 
service.  On his November 1964 separation examination the 
veteran's psychiatric evaluation was "normal" with no 
abnormalities noted by the examining physician.  The first 
medical evidence showing a diagnosis of a psychiatric 
disorder is decades after the veteran separated from military 
service and there is no medical evidence of record which in 
any way relates his current psychiatric disorder to military 
service.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for type 2 diabetes mellitus, to include 
as due to Agent Orange exposure in service, is denied.

Service connection for sexual dysfunction, amputation of 
right leg, arteriosclerosis, and enlarged heart is denied.  

Service connection for a psychiatric disorder, to include 
depression, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



